Citation Nr: 0614481	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  94-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
REMAND

The veteran served on active duty from December 1964 to 
January 1965, May 1971 to October 1974, and December 1990 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

This case was last remanded by the Board in June 2004.  
Before that, there had been two Court decisions vacating two 
prior Board decisions.  

The September 2004 VA examination report does not contain 
answers to all the questions posed in the Board's June 2004 
remand instructions.  Therefore, per Stegall v. West, 11 Vet. 
App. 268 (1998), another remand is required.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1. An appointment between the veteran 
and the VA examiner who examined him in 
September 2004 should be scheduled.  
The claims folder should be available 
to and reviewed by that examiner.  The 
examiner should review the veteran's 
service medical records.  

The examiner should ask the veteran to 
describe any tinnitus symptoms that he 
experienced during service -including 
when they occurred, what their duration 
was, and the circumstances under which 
they were present - and should record 
the information supplied by the 
veteran.  The examiner should then 
render an opinion as to whether the 
veteran began to manifest tinnitus 
during his active duty between December 
1990 and June 1991, and should explain 
the basis for that opinion.  

If the examiner concludes that the 
veteran did begin to manifest tinnitus 
during his active duty, the examiner 
should ask the veteran how often, and 
starting when, after service, he began 
to have continuous tinnitus symptoms.  
The examiner should record the 
information supplied by the veteran and 
should render an opinion as to whether 
it is at least as likely as not (a 
probability of at least 50 percent) 
that the veteran has had continuous 
symptoms of the in-service tinnitus 
since separation in June 1991.  The 
examiner should explain the reasons for 
the opinion expressed.

The examiner should also provide an 
explanation for the basis for the 
opinion, in the July 2000 VA 
examination report, that "it is much 
more likely that past use of guns in 
his civilian work caused the tinnitus 
than that six month exposure in Saudi 
Arabia," and the opinion, in the 
September 2004 VA examination report, 
that the veteran's "[t]innitus is also 
not secondary to acoustic trauma in the 
military, and is more likely related to 
his hyperlipidemia or high blood 
pressure, but is less likely than not 
secondary to acoustic trauma in the 
military."

If the September 2004 examiner is not 
available, another examiner should be 
used, and that examiner's credentials 
should be indicated in the report.

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


